SOMERVILLE, J.
The act of February 28th, 1881 (Acts .1880-81, p. 148), prohibits the sale, giving away, or otherwise disposing of any kind of spirituous, vinous or malt liquors in “Beat number two, known as Fairfield Beat, in Covington county,” The effect was to establish prohibition as the law of the beat, with the boundaries and area as it was then constituted. If the act had declared the boundaries of the beat, it would not have been more definite or fixed in its operation as a rule of civil conduct. The description was certain because perfectly capable of being rendered certain by record evidence.
It necessarily follows that the Commissioners’ Court had no right to suspend, or limit the operation of the law, by narrowing the area of the beat. If so, they might entirely repeal it, within their mere discretion, by abolishing the beat. The only power that could repeal or suspend the law was the one by which it had been established — the General Assembly, in which alone is vested the constitutional authority to make and unmake laws. — Ashurst v. The State, 79 Ala. 276; Const. Ala. 1875, Art. 1, § 22.
The conviction, under the facts stated in the record, was proper, and the rulings of the court were free from error. •
Affirmed.